PER CURIAM.
Appellant, defendant below in an action for conversion, appeals from a final judgment and an order striking the appellant’s pleadings and holding trial on damages only. The thrust of the appeal is that the trial judge committed reversible error when he struck appellant’s answer and entered a default because appellant failed to respond to an order directing it to appear by its attorney for a pretrial conference. We affirm.
The record reveals that appellant failed to appear at two regularly scheduled pretrial conferences. The trial court then properly entered an order directing appellant to appear at the third scheduled pretrial conference upon penalty of having its pleadings stricken and a default entered if an appearance was not made. Appellant failed to appear a third time and the court properly took the action specified.
The court then set the cause for trial on the issue of damages. Thereafter, the final judgment now appealed was entered. We find that the procedure followed is not only amply supported by the rules but was fully justified by the facts before the trial court.
Appellant has presented an additional point going to venue which does not present error.
Affirmed.